—In related actions to recover damages for personal injuries, the defendants City of New York and Edward Snow in Action No. 1 and the defendants City of New York, New York City Police Department, and Edward Snow in Action No. 2 appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated April 8, 1996, as granted the separate motions of the plaintiff in Action No. 1, Edward Mattera, and the plaintiff in Action No. 2, Jeremiah Kelleher, for summary judgment against them on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.